Detailed Office Action 
Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/13/2021 has been entered. Claims 1 – 8 remain pending. Claims 5 – 8 remain withdrawn. Claims 1 – 4 are under examination. 
Applicant’s amendments to claims 1 – 2 and 4 have overcome the previous objections. The objections are withdrawn.
Applicant’s amendment to claims 1 and 2 have overcome the previous 112(b) rejection of claim 2 regarding the oxygen content limitation.
Applicant’s amendment to claim 2 has overcome the previous 112(b) rejection of claim 2 regarding the “spraying the melt” limitation.
Applicant’s amendment to claim 3 has overcome the previous 112(b) rejection of claim 3 regarding the broad range and narrow range indefiniteness
Applicant’s amendments to claims 3 – 4 have overcome the previous 112(b) rejection regarding the “spherical powder” limitation.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase “above an alloy liquidus point” is indefinite. Based on the language, the temperature could be 160°C – 240°C above any alloy’s liquidus temperature, encompassing a wide range of temperature above and below the melt temperature. However, “an alloy” appears to be referencing the alloy formed from the addition of magnesium, zirconium, scandium, and calcium in claim 1, and will be interpreted as such. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (WO2013/029589, as cited in IDS 11/20/2020 as DE102011111365, using espacenet translation) as in view of Lou (US2018/0193916) in further view of the Aluminum-Zirconium and Aluminum-Scandium Phase Diagrams (henceforth the Al-Zr and Al-Sc phase diagrams). 

Regarding claims 1 and 4, Palm teaches a method for surface passivation of aluminum powder [Title]. Palm further teaches that the method includes the steps of gas atomizing an aluminum melt to produce an aluminum with a composition comprising (in weight%) [0050]
Element 
Claimed Invention
Palm
Relationship
Reference 
Magnesium (Mg)
4.0 – 6.5%
0.5 – 10% 
Overlaps
[0078]
Zirconium (Zr)
0.5 – 1.0%
0.2 – 2.0%
Overlaps
[0078]
Scandium (Sc)
0.2 – 0.6% 
0.2 – 2.0%
Overlaps
[0078]
Calcium (Ca)
0.005 – 0.15% 
0.2 – 2% 
Outside of
[0075]
Aluminum
Balance
Balance




	Palm further teaches that the alloy elements can be placed into a heated crucible to be melted at the required time and temperature in the form of themselves or master alloys as is known to those skilled in the art (meeting the claimed limitation of adding calcium as a master alloy) [0081]. Further, Palm teaches that the powder can be used in additive manufacturing [0054] such as the selective laser sintering and/or electron beam melting to produce a component [0025] (meeting the claimed limitation of claim 4). 
	
	Palm does not explicitly teach that the gas used for the gas atomization comprises and nitrogen-oxygen or argon-oxygen mixture. Palm also does not explicitly teach the temperature of the melt and the temperature at which scandium/zirconium are added. 

Lou teaches a method for producing core-shell powder used for additive manufacturing processes comprising the step of gas atomization [Abstract, 0025]. Lou further teaches that the alloy powder can be an aluminum alloy [Abstract]. Lou states that oxygen and/or nitrogen are added to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of atomizing the aluminum alloy of Palm and substituted to the atomization process for the atomization (including oxygen with nitrogen or argon) process of Lou. As taught by Lou, the inclusion of oxygen to the gas atomization mixture forms oxides in the alloy powder that then assist the formation of nano-sized precipitates during the additive manufacturing process, to form dispersion strengthened alloys. Given that both Lou and Palm are directed gas atomizing aluminum alloys that are then used in the additive manufacturing processes, a person of ordinary skill in the art would have a reasonable expectation of success in substituting the atomization process of Palm with that of Lou. 

Palm in view of Lou do not explicitly teach the temperature of the melt nor the temperature at which scandium and zirconium are added. 

However, Palm discloses that the temperature of the melt must be sufficient to ensure that Sc and Zr are completely dissolved such that the melt is above the solid-liquidus temperature of the alloy [0112]. As taught by the Al-Zr and Al-Sc phase diagrams, the melting point of Al-Zr when zirconium is approximately 0.7 wt%, is ~850°C, likewise, the melting points Al-Sc when scandium is approximately 0.4 

Further, with regard to the claimed ordering of the steps for adding the different elements (scandium, zirconium, magnesium, and calcium) to the aluminum melt, differences in or changes to the sequence in which ingredients are added is a prima facie case of obviousness absent evidence of criticality or unexpected results (See MPEP 2144.04 IV C)
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Furthermore, regarding the calcium content of the alloy, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of criticality or unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Regarding claim 3, Palm in view of Lou and the Al-Zr and Al-Sc Phase Diagram teaches the invention as applied above in claim 1. Palm teaches that the particle size should be in a range of 25 – 65 µm for additive manufacturing processes, which falls within the claimed range of 20 – 150 µm [0095].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (WO2013/029589, as cited in IDS 11/20/2020 as DE102011111365, using espacenet translation) as in view of Lou Aluminum-Zirconium and Aluminum-Scandium Phase Diagrams (henceforth the Al-Zr and Al-Sc phase diagrams), as applied to claim 1 above, in further view of Pandey (US2010/0139815 , as cited in IDS 11/20/2020). 

Regarding claim 2, Palm in view of Lou and the Al-Zr and Al-Sc Phase Diagram teaches the invention as applied above in claim 1.
Palm in view of Lou and the Al-Zr and Al-Sc phase diagrams does not teach what temperature the alloy is contacted with oxygen. 

Pandey teaches a method for gas atomizer an aluminum alloy [Abstract] with a similar chemical composition [0058]. Pandey further teaches that during the gas atomization, the melt superheat temperature is about 38°C to about 149°C [Claim 5], which falls outside the claimed range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the modified method of Palm and set the superheat temperature range of the melt to about 38 – 149°C, as taught by Pandey. Given that both the modified method of Palm and Pandey teach gas atomizing an aluminum alloy with similar compositions, a person of ordinary skill in the art would have a reasonable expectation of success in combining to achieve predictable results. Further still, while the superheat temperature range of Pandey lies outside the claimed range, the difference between the upper and lower bounds of Pandey and prior art is ~11°C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of criticality or unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (WO2013/029589, as cited in IDS 11/20/2020 as DE102011111365, using espacenet translation) as in view of Lou (US2018/0193916) in and the Aluminum-Zirconium and Aluminum-Scandium Phase Diagrams (henceforth the Al-Zr and Al-Sc phase diagrams), as applied to claim 1 above, in further view of Pandey (US2010/0139815, as cited in IDS 11/20/2020) and Leon (“Gas Atomization of Molten Metal: Part I”). 

Regarding claim 2, Palm in view of Lou and the Al-Zr and Al-Sc Phase Diagram teaches the invention as applied above in claim 1. Lou teaches that during the gas atomization process oxygen is included in an amount of 0.1 – 20 volume percent, which overlaps with the claimed range, under a stream of nitrogen and/or inert gas (including argon) [0034]
Palm in view of Lou and the Al-Zr and Al-Sc phase diagrams does not teach what temperature the alloy is contacted with oxygen. 

Pandey teaches a method for gas atomizer an aluminum alloy [Abstract] with a similar chemical composition [0058]. Pandey further teaches that during the gas atomization, the melt superheat temperature is about 38°C to about 149°C, which falls outside the claimed range [Claim 5]. Pandey also discloses that high quenching rates leads to a high saturation of the alloying elements in the aluminum [0100]. While Pandey lies outside the claimed range, Leon discloses that as the superheat temperature of the melt increases, the cooling/quench rate increases due to the temperature difference between the gas and the molten metal [page 8, right column, 2nd paragraph]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the modified method of Palm and set the superheat temperature range of the melt to above . 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

Applicant argues, regarding the 112(b) rejection of claim 2, that the phrase “liquidus point” or “liquidus temperature” is a phrase commonly known in the art/metallurgy. The examiner agrees, however, the 112(b) rejection was not about the phrase “liquidus point” per se, the indefiniteness was regarding “an alloy” in combination with “liquidus point”. Given that “an alloy” would include any alloy, not just those of the claimed invention, the temperature range of 160 – 250°C above the liquidus point of “an alloy” would include a wide range of temperatures. For the purpose of examination, it is interpreted that “an alloy” is referencing the “aluminum-based alloy” of claim 1, and not any alloy. 
Applicant argues that the prior art does not teach or reasonably suggest the claimed invention because the claimed alloy has specific and narrow ranges aimed at meeting the objective of developing lower cost and high strength alloy for additive technologies. However the examiner respectfully disagrees, the prior art of Palm teaches an alloy composition that overlaps with and/or is close to the claimed alloy which presents a prima facie case of obviousness, absent evidence of criticality and/or unexpected results (See MPEP 2144.05 I). See MPEP 716.02 regarding allegations of unexpected results and/or criticality.
Applicant argues that the prior art does not teach or reasonably suggest the claimed invention because the Al-Zr and Al-Sc phase diagrams, nor Palm or Lou, disclose the specific sequence of adding prima facie case of obviousness absence evidence of unexpected results. Applicant also argues that the claimed process is based on loss of elements with high vapor pressure and consideration of dross formation during air melting and oxidation, and not solely on the melting temperatures of the phase diagrams, however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant appears to assert that the ordering of the steps unexpectedly results in fully dissolving scandium and zirconium based intermetallic compounds and that considerable loss of magnesium and calcium is minimized, however, arguments of counsel cannot take the place of objective evidence where objective evidence is necessary (See MPEP 2145). In this case, objective evidence showing that the claimed ordering of the steps (specifically the order of adding the elements/master alloys) results in unexpected results as opposed to a different ordering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738